                    Case 8:21-cv-00096-JVS-DFM Document 1 Filed 01/15/21 Page 1 of 8 Page ID #:1



                 1     BRIDGFORD, GLEASON & ARTINIAN
                       Richard K. Bridgford (CA SBN 119554)
                 2     Richard.Bridgford@Bridgfordlaw.com
                       Michael H. Artinian (CA SBN 203443)
                 3     Mike.Artinian@Bridgfordlaw.com
                       26 Corporate Plaza, Suite 250
                 4     Newport Beach, CA 92660
                       Telephone: (949) 831-6611
                 5     Facsimile: (949) 831-6622
                 6     CADDEN & FULLER LLP
                       Thomas H. Cadden (CA SBN 122299)
                 7     tcadden@caddenfuller.com
                       114 Pacifica, Suite 450
                 8     Irvine, CA 92618
                       Telephone: (949) 416-0245
                 9     Facsimile: (949) 450-0650
                10     COOLEY LLP
                       William V. O’Connor (CA SBN 216650)
                11     woconnor@cooley.com
                       4401 Eastgate Mall
                12     San Diego, CA 92121-9109
                       Telephone: (858) 550-6000
                13     Facsimile: (858) 550-6420
                14     Attorneys for Defendant Delux Public Charter, LLC,
                       a Delaware limited liability company
                15

                16

                17                            UNITED STATES DISTRICT COURT
                18            CENTRAL DISTRICT OF CALIFORNIA - SOUTHERN DIVISION
                19     AVIATION CONSULTANTS,                  Case No. 8:21-cv-96
                       INC., a California corporation, dba
                20     ACI JET,                               NOTICE OF REMOVAL OF ACTION TO
                                                              FEDERAL COURT
                21                     Plaintiff,
                                                              [28 U.S.C. §§ 1332, 1441, 1446]
                22           v.
                                                              [Superior Court of the State of California,
                23     DELUX PUBLIC CHARTER,                  County of Orange, Case No. 30-2021-
                       LLC, a Delaware limited liability      01176849-CU-UD-CJC]
                24     company; DOES 1 through 10,
                       Inclusive,                             [Filed concurrently with Civil Case Cover
                25                                            Sheet; Declaration of William V.
                                       Defendants.            O’Connor; Declaration of Alex Wilcox;
                26                                            and Certification and Notice of Interested
                                                              Parties]
                27
                                                              Complaint filed: January 4, 2021
                28
COOLEY GODWARD LLP
 ATTORNEYS AT LAW                                             1.
    SAN DIEGO
                                                                                      NOTICE OF REMOVAL
                    Case 8:21-cv-00096-JVS-DFM Document 1 Filed 01/15/21 Page 2 of 8 Page ID #:2



                    1         TO THE CLERK OF THE UNITED STATES DISTRICT COURT:
                    2         PLEASE TAKE NOTICE that Defendant Delux Public Charter, LLC,
                    3   (“Defendant”) hereby removes the action entitled Aviation Consultants, Inc., a
                    4   California corporation, dba ACI Jet v. Delux Public Charter, LLC, a Delaware
                    5   limited liability company; DOES 1 through 10, Inclusive, case number 30-2021-
                    6   01176849-CU-UD-CJC, pending in the Superior Court of the State of California,
                    7   County of Orange (the “State Court Action”) to the United States District Court for
                    8   the Central District of California. The State Court Action is removed on the basis of
                    9   diversity jurisdiction under §§ 1332, 1441, and 1446, because this matter is a civil
                 10     action where the matter in controversy exceeds $75,000, exclusive of interest and
                 11     costs, and is between citizens of different states.
                 12           As grounds for removal, Defendant respectfully states as follows:
                 13           1.     On January 4, 2021, Plaintiff served Defendant with a summons and
                 14     complaint in the State Court Action (“Complaint”), a true and correct conformed
                 15     copy of which is attached to the Declaration of William V. O’Connor, filed
                 16     simultaneously with this notice of removal, as Exhibit A. (See Declaration of
                 17     William V. O’Connor In Support of Removal (“O’Connor Decl.”), ¶ 2, Ex. A
                 18     (Complaint).) True and correct copies of the other contents of the State Court
                 19     Action case file are attached to the O’Connor Declaration as Exhibit B. (O’Connor
                 20     Decl. ¶ 3, Ex. B.) Pursuant to 28 U.S.C. § 1446(a), Exhibits A and B attached to the
                 21     O’Connor Declaration constitute all process, pleadings, and orders served upon or
                 22     by Defendant in the State Court Action. (O’Connor Decl. ¶ 4.)
                 23           2.     The State Court Action was filed on January 4, 2021, in the Superior
                 24     Court of the State of California, County of Orange, styled and captioned exactly as
                 25     above, and assigned Case No. 30-2021-01176849-CU-UD-CJC. (O’Connor Decl. ¶
                 26     5.) The Complaint identifies Delux Public Charter, LLC as the named defendant
                 27     and 10 Doe defendants. Delux Public Charter, LLC is informed and believes that
                 28     none of the unidentified Doe defendants has been served in this matter. (O’Connor
    COOLEY LLP

ATTORN EYS AT LAW                                                   2.
   SAN DIEGO

                                                                                         NOTICE OF REMOVAL
                    Case 8:21-cv-00096-JVS-DFM Document 1 Filed 01/15/21 Page 3 of 8 Page ID #:3



                    1   Decl. ¶ 6.) No other pleadings or papers have been filed in the State Court Action.
                    2         3.     The Complaint includes one cause of action: Unlawful Detainer.
                    3   (O’Connor Decl., ¶ 13, Ex. A.)
                    4                                 TIMELINESS OF REMOVAL
                    5         4.     This Notice of Removal is timely filed as required by 28 U.S.C.
                    6   § 1446(b) and Rule 6(a) of the Federal Rules of Civil Procedure because it is filed
                    7   within thirty days after service of the Complaint was first made on Defendant.
                    8         5.     Defendant will give Plaintiff written notice as required by 28 U.S.C.
                    9   § 1446(d) by serving Plaintiff, through its counsel of record, with this Notice of
                 10     Removal and all documents filed in support thereof and concurrently herewith on the
                 11     date of filing of this Notice of Removal. (O’Connor Decl. ¶ 7.)
                 12           6.     Defendant will promptly file the appropriate notice of this notice of
                 13     removal with the clerk of the court in which the State Court Action is pending.
                 14     (O’Connor Decl. ¶ 8.)
                 15                                            VENUE
                 16           7.     Venue is proper in this Court because this is the Court of the District
                 17     embracing the place—the County of Orange, California—where the State Court
                 18     Action is pending. 28 U.S.C. §§ 1441(a), 1391, 84(c)(3).
                 19                                      BASIS FOR REMOVAL
                 20           8.     This Court has original jurisdiction over the State Court Action under
                 21     28 U.S.C. § 1332(a), and it may be removed pursuant to 28 U.S.C. § 1441(b),
                 22     because it is a civil action between citizens of different states wherein no defendant
                 23     is a citizen of the state in which the action is brought and the matter in controversy
                 24     exceeds the sum of $75,000, exclusive of interest and costs.
                 25           9.     Complete diversity of citizenship exists. Defendant is informed and
                 26     believes that Plaintiff is, and at all times material hereto was, incorporated under the
                 27     laws of the State of California and has its principal place of business in the State of
                 28     California. (O’Connor Decl., ¶ 9, Ex. A.) Plaintiff is thus a citizen of California.
    COOLEY LLP

ATTORN EYS AT LAW                                                  3.
   SAN DIEGO

                                                                                           NOTICE OF REMOVAL
                    Case 8:21-cv-00096-JVS-DFM Document 1 Filed 01/15/21 Page 4 of 8 Page ID #:4



                    1         10.    Defendant Delux Public Charter, LLC, is a sole-member limited
                    2   liability company.    (O’Connor Decl., ¶ 10; Wilcox Decl. ¶ 2.)           Delux Public
                    3   Charter’s sole member is JetSuiteX, Inc. (O’Connor Decl., ¶ 11; Wilcox Decl. ¶ 3.)
                    4   JetSuiteX, Inc., is incorporated under the laws of the State of Delaware and has its
                    5   principal place of business in the State of Texas. (O’Connor Decl., ¶ 12; Wilcox
                    6   Decl. ¶ 4.) Defendant Delux Public Charter, LLC, is thus a citizen of Texas and
                    7   Delaware. 28 U.S.C. § 1332(c)(1).
                    8         11.    Pursuant to 28 U.S.C. § 1441(b), the citizenship of defendants sued
                    9   under fictitious names must be disregarded for purposes of determining diversity
                 10     jurisdiction and cannot destroy the diversity of citizenship between the parties in this
                 11     action. See Newcombe v. Adolf Coors Co., 157 F.3d 686, 690-91 (9th Cir. 1998).
                 12     Diversity of citizenship therefore exists because the defendant is a citizen of the state
                 13     in which the action is pending.
                 14           12.    The amount in controversy, exclusive of interest and costs, exceeds
                 15     $75,000.    Plaintiff’s claim is in excess of $75,000 in damages. In the Complaint,
                 16     Plaintiff seeks: (1) “restitution of the Premises and a declaration that the License be
                 17     forfeited;” (2) “damages at the rate of $282.35 per day on and after January 1, 2020,
                 18     and for each and every day thereafter that defendants, and each of them, remain in
                 19     possession of the Premises;” (3) “reasonable attorney’s fees;” (4) “costs of suit
                 20     incurred herein;” and (5) “such other and further relief as the court deems just and
                 21     proper.” (See O’Connor Decl., ¶ 14, Ex. A (p. 3, ¶¶ 1-5 ).) Based on the allegations
                 22     in the Complaint, the amount in controversy exceeds $75,000 because it constitutes
                 23     the following categories of damages, fees, and/or costs:
                 24                  (a)     By seeking injunctive and declaratory relief regarding the
                 25     Premises and License, in addition to monetary damages, Plaintiff puts the value of
                 26     the object of the litigation at issue—here, the pecuniary results of eviction of the use
                 27     of the Premises and the value of the License. (See id.) The cost of injunctive relief
                 28     must be assessed when evaluating the amount in controversy. See In re Ford Motor
    COOLEY LLP

ATTORN EYS AT LAW                                                  4.
   SAN DIEGO

                                                                                            NOTICE OF REMOVAL
                    Case 8:21-cv-00096-JVS-DFM Document 1 Filed 01/15/21 Page 5 of 8 Page ID #:5



                    1   Co./Citibank, 264 F.3d 952, 958 (9th Cir. 2001). “Generally, ‘[i]f removal of a civil
                    2   action is sought on the basis of [diversity jurisdiction], the sum demanded in good
                    3   faith in the initial pleading shall be deemed to be the amount in controversy.’
                    4   However, where the initial pleading seeks nonmonetary relief, the notice of removal
                    5   may assert the amount in controversy.” Silverstein v. Keynetics, Inc., 2018 WL
                    6   5795776, at *2 (C.D. Cal. Nov. 5, 2018) (citing 28 U.S.C. § 1446(c)(2)). “Courts in
                    7   the Ninth Circuit apply the ‘either viewpoint’ rule to determine the amount in
                    8   controversy. Under the ‘either viewpoint’ rule, the test for determining the amount in
                    9   controversy is the pecuniary result to either party which the judgment would directly
                 10     produce.” Id. (internal citations and quotation marks omitted).
                 11           Here, Plaintiff seeks injunctive relief to evict Defendant from the property and
                 12     to declare the License invalid and forfeited. Defendant Delux Public Charter had
                 13     previously been repeatedly assured by Plaintiff of at least a two-year “transition
                 14     period” extension of the existing License Agreement by ACI Jet, a license and
                 15     related ancillary services that would generate approximately $8 million for ACI
                 16     during such transition period, based on historical financials. (Wilcox Decl. ¶ 7-8.)
                 17     If ACI Jet is permitted to back out of its promise and cancel the License
                 18     Agreement—which is what it seeks to do in this lawsuit—then Defendant could lose
                 19     approximately 35% of its revenue as it may not be able to operate flights to and
                 20     from John Wayne Airport (currently, ACI Jet is the only venue where Defendant’s
                 21     services are permitted at the John Wayne Airport). (Wilcox Decl. ¶ 9.) Indeed,
                 22     Defendant Delux Public Charter reasonably relied on ACI Jet’s promise (e.g., sold
                 23     tickets on aircraft that would board or deplane at ACI Jet’s facilities). The requested
                 24     declaratory and injunctive relief is highly valuable and, standing alone, places the
                 25     amount in controversy well above $75,000.
                 26                  (b)   Beyond the damages discussed above, the amount-in-controversy
                 27     threshold consists of both current and future damages. Chavez v. JPMorgan Chase
                 28     & Co., 888 F.3d 413, 417–18 (9th Cir. 2018) (“That the amount in controversy is
    COOLEY LLP

ATTORN EYS AT LAW                                                 5.
   SAN DIEGO

                                                                                          NOTICE OF REMOVAL
                    Case 8:21-cv-00096-JVS-DFM Document 1 Filed 01/15/21 Page 6 of 8 Page ID #:6



                    1   assessed at the time of removal does not mean that the mere futurity of certain
                    2   classes of damages precludes them from being part of the amount in controversy.”).
                    3   As the Ninth Circuit has explained:
                    4                 When we say that the amount in controversy is assessed at
                                      the time of removal, we mean that we consider damages
                    5
                                      that are claimed at the time the case is removed by the
                    6                 defendant. So, for example, if a plaintiff files a complaint
                                      in state court and voluntarily dismisses a claim before
                    7
                                      removal, any relief that might have been awarded on the
                    8                 dismissed claim will not be included in the amount in
                                      controversy. Likewise, when the amount in controversy is
                    9
                                      satisfied at removal, any subsequent amendment to the
                 10                   complaint or partial dismissal that decreases the amount in
                                      controversy below the jurisdictional threshold does not
                 11
                                      oust the federal court of jurisdiction.
                 12
                        Id. (citing St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 292–93
                 13
                        (1938)).
                 14
                                Plaintiff has facially claimed “damages at the rate of $282.35 per day on and
                 15
                        after January 1, 2020, and for each and every day thereafter that defendants, and
                 16
                        each of them, remain in possession of the Premises,” which amounts to $104,187.15
                 17
                        in damages as of the date of the filing, January 4, 2021. (O’Connor Decl. ¶ 15.)
                 18
                                It is clear, however, that Plaintiff is seeking unpaid rent damages of $282.35
                 19
                        per day from January 1, 2021 and going forward—not January 1, 2020. (Id.) But
                 20
                        even if this Court only looks to future damages from the date on which the
                 21
                        Complaint was filed (meaning it starts calculating damages as of January 4, 2021),
                 22
                        Plaintiffs’ damages would reach the $75,000 threshold by September 28, 2021, only
                 23
                        nine months into the two year transition period promised to Defendant by Plaintiff.
                 24
                        (Id.)
                 25
                                (c)   Finally, in addition to the two categories of damages discussed above,
                 26
                        Plaintiff’s claims for attorneys’ fees are also properly considered when determining
                 27
                        whether the amount of controversy meets the jurisdictional threshold. See Galt G/S
                 28
    COOLEY LLP

ATTORN EYS AT LAW                                                  6.
   SAN DIEGO

                                                                                            NOTICE OF REMOVAL
                    Case 8:21-cv-00096-JVS-DFM Document 1 Filed 01/15/21 Page 7 of 8 Page ID #:7



                    1   v. JSS Scandinavia, 142 F.3d 1150, 1155–56 (9th Cir. 1998) (“Attorneys’ fees may
                    2   be included in the amount in controversy if recoverable by statute or contract.”);
                    3   Simmons v. PCR Technology, 209 F. Supp. 2d 1029, 1033–34 (N.D. Cal. 2002)
                    4   (stating that unspecified attorneys’ fees may be included in determining the amount
                    5   in controversy because such fees necessarily accrue until the action is resolved);
                    6   Fritsch v. Swift Transportation of Ariz., LLC, 899 F.3d 785, 794 (9th Cir. 2018)
                    7   (“[A] court must include future attorneys’ fees … incurred after removal … when
                    8   assessing whether the amount-in-controversy requirement is met.”). Here, Plaintiff
                    9   alleges a provision of the License provides for the payment of reasonable attorneys’
                 10     fees and costs in the event of any action to enforce the provisions thereof. Chavez,
                 11     888 F.3d at 418. Given the complexity of the issues underlying the License and
                 12     Defendant’s possessory rights for the Premises, and in light of the valuation of the
                 13     License for both Defendant and Plaintiff, the attorneys’ fees will ensure that the
                 14     amount in controversy exceeds $75,000.
                 15                                        CONCLUSION
                 16           13.    THEREFORE, Defendant removes the State Court Action from the
                 17     Superior Court in Orange County, California, to the United States District Court for
                 18     the Central District of California, Southern Division.       In the event the Court
                 19     considers remand sua sponte, Defendant respectfully requests the opportunity to
                 20     submit additional argument or evidence in support of removal as may be necessary.
                 21     Dated: January 15, 2021                   COOLEY LLP
                                                                  William V. O’Connor (CA SBN 216650)
                 22

                 23                                               By: /s/William V. O’Connor
                                                                  William V. O’Connor
                 24
                                                                  Attorneys for Defendant Delux Public
                 25
                                                                  Charter, LLC, a Delaware limited liability
                 26                                               company
                 27

                 28
    COOLEY LLP

ATTORN EYS AT LAW                                                 7.
   SAN DIEGO

                                                                                           NOTICE OF REMOVAL
                    Case 8:21-cv-00096-JVS-DFM Document 1 Filed 01/15/21 Page 8 of 8 Page ID #:8



                    1                                       BRIDGFORD, GLEASON & ARTINIAN
                                                            Richard K. Bridgford (CA SBN 119554)
                    2                                       Richard.Bridgford@Bridgfordlaw.com
                                                            Michael H. Artinian (CA SBN 203443)
                    3                                       Mike.Artinian@Bridgfordlaw.com
                                                            26 Corporate Plaza, Suite 250
                    4                                       Newport Beach, CA 92660
                                                            Telephone: (949) 831-6611
                    5                                       Facsimile: (949) 831-6622
                    6                                       CADDEN & FULLER LLP
                                                            Thomas H. Cadden (CA SBN 122299)
                    7                                       tcadden@caddenfuller.com
                                                            114 Pacifica, Suite 450
                    8                                       Irvine, CA 92618
                                                            Telephone: (949) 416-0245
                    9                                       Facsimile: (949) 450-0650
                 10                                         COOLEY LLP
                                                            William V. O'Connor (CA SBN 216650)
                 11                                         woconnor@cooley.com
                                                            4401 Eastgate Mall
                 12                                         San Diego, California 92121-1909
                                                            Telephone:     (858) 550-6000
                 13                                         Facsimile:     (858) 550-6420
                 14

                 15

                 16

                 17

                 18

                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28
    COOLEY LLP

ATTORN EYS AT LAW                                           8.
   SAN DIEGO

                                                                                  NOTICE OF REMOVAL
